Citation Nr: 9921582	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-49 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent 
for status post partial medial meniscectomy of the right knee 
with ligamentous laxity, effective October 21, 1994.  

2. Entitlement to a disability evaluation in excess of 10 percent 
for left knee chondromalacia patella and patellofemoral pain 
syndrome, effective October 21, 1994.  

3. Entitlement to service connection for large accessory os 
subfibulare.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and F.C.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from November 1977 to November 
1985 and from March 1987 to May 1991.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The veteran filed a timely notice of disagreement to the rating 
decision that denied the veteran's claim of entitlement to 
service connection for bilateral pes planus and large accessory 
os subfibulare and granted service connection for left knee 
tendonitis and status postoperative right knee partial 
meniscectomy assigning non-compensable disability evaluations, 
effective October 21, 1994 (the date of the claim).  The RO 
issued a statement of the case as regards these issues in 
November 1995.  Additional evidence was received by the RO and 
considered.  In April 1996, the RO assigned a 10 percent 
disability evaluation for postoperative residuals of the right 
knee with ligamentous laxity, effective October 21, 1994.  The 
other claims remained denied.  The veteran filed a timely 
substantive appeal, and requested a travel board hearing.  In 
December 1996, the veteran canceled the travel board hearing 
request in favor of a hearing at the local office before a 
hearing officer.  

In January 1998, the hearing officer's issued a decision which 
continued the 10 percent disability evaluation for status post 
partial medial meniscectomy of the right knee with ligamentous 
laxity; assigned a separate 10 percent disability evaluation for 
right knee patellofemoral pain syndrome, chondromalacia patella; 
assigned a 10 percent for left knee chondromalacia patella and 
patellofemoral pain syndrome; and assigned a separate 10 percent 
for subluxation of the left patella, all effective October 21, 
1994 (the date of the claim).  In January 1998, the RO issued a 
supplemental statement of the case as to the original claims in 
appellate status to include the assigned separate ratings.  If a 
supplemental statement of the case covers an issue that was not 
included in the original statement of the case, a substantive 
appeal must be filed within 60 days to perfect an appeal with 
respect to the additional issue.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(c) (1998); VAOPGCPREC 09-97 (February 
11, 1997).  In this case, the RO mailed the supplemental 
statement of the case on January 15, 1998.  The veteran was 
afforded a period of sixty days from the date the supplemental 
statement of the case was mailed to file a formal appeal as to 
the separate ratings without doing so.  Therefore, the assigned 
separate ratings are not in appellate status. 

Additionally, the January 1998 decision by the hearing officer 
granted service connection for bilateral pes planus and mild 
chronic foot strain and assigned a 10 percent disability rating 
effective October 21, 1994, thereby resolving the service 
connection claim on appeal.  The record on appeal does not 
contain a notice of disagreement as to the rating or the 
effective date assigned, and thus, such matters are not in 
appellate status at this time.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

To the extent that the veteran's representative in the June 1999 
informal hearing presentation is now alleging that the service-
connected right and left knee disabilities have increased in 
severity since the May 1997 VA examination, this is a new claim 
for an increased rating.  Suttmann v. Brown, 5 Vet. App. 127, 136 
(1993) (A claim for an increase is based upon facts different 
from the prior claim); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (In a claim for an increased rating, the veteran 
claims that his service-connected disability has undergone an 
increase in severity since the prior claim).  In this respect, 
both the partial meniscectomy of the right knee with 
patellofemoral pain syndrome and left knee tendonitis with 
patellofemoral pain syndrome rating claims are, as a matter of 
law, original claims that were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with initial 
rating awards and never ultimately resolved.  Fenderson v. West, 
12 Vet. App. 119 (1999).  On a claim for an original or an 
increased rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (emphasis added).  As the original claim 
remains in controversy, the increased rating claims are referred 
to the RO for clarification and adjudication, if warranted.  The 
issues on appeal are listed on the title page of this decision.

The Board also notes that the record reflects that the veteran 
has had some ten jobs since separating from the service because 
of his painful feet.  Notably, the RO has heretofore not 
specifically addressed this matter.  As this contention raises 
the question of entitlement to an extraschedular rating, an issue 
which the Board may make a preliminary assessment regarding the 
applicability of 38 C.F.R. § 3.321(b)(1) (1998).  However, the 
Board cannot decide whether an extra-schedular evaluation is 
warranted in the first instance and is constrained to conclude 
that further development is warranted.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  This matter is referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for large 
accessory os subfibulare is addressed in the remand portion of 
this decision.  

The Board notes that effective March 1, 1999, the United States 
Court of Veterans Appeals changed its name to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").



FINDINGS OF FACT

1. The status post partial medial meniscectomy of the right knee 
with ligamentous laxity is manifested by minimal instability 
of the anterior cruciate ligament, and is not productive of 
more than slight impairment.

2. The left knee disability, characterized as chondromalacia 
patella and patellofemoral pain syndrome, is manifested by no 
more than slight limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 
percent for status post medial meniscectomy of the right knee 
with ligamentous laxity have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code (DC) 5257 (1998).

2. The criteria for a disability evaluation in excess of 10 
percent for chondromalacia patella of the left knee with 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, DC 5003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Drosky v. Brown, 10 Vet. App. 251, 245 (1997) (citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 631- 32 (1992)).  The Board is 
satisfied that all relevant facts have been properly developed.  
No further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all other 
evidence of record pertaining to the history of the veteran's 
right and left knee disability.  Accordingly, the Board has found 
nothing in the historical record that would lead to a conclusion 
that the current evidence on file is inadequate for rating 
purposes.  38 C.F.R. §§ 4.1, 4.2 (1998).  As noted this appeal 
arises from an original rating decision following the award of 
service connection, thus, the present level of disability is not 
of primary importance and a review of all the evidence considered 
in the original rating is required.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability; such doubt shall be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.
 
 Entitlement to service connection for postoperative partial 
meniscectomy of the right knee with patellofemoral pain syndrome 
and left knee tendinitis with patellofemoral pain syndrome was 
granted by an August 1995 rating decision, and non-compensable 
evaluations (zero percent) were assigned under diagnostic code 
5257, effective from October 21, 1994.  38 C.F.R. § 4.71a (1998).  
By an April 1996 rating decision, the RO recharacterized the 
right knee disability as postoperative residuals of the right 
knee with ligamentous laxity and assigned a 10 percent disability 
evaluation effective from October 21, 1994.  The left knee 
disability was recharacterized as arthralgia of the left knee, 
but the noncompensable rating remained in effect.  Thereafter, in 
January 1998, the RO recharacterized the left knee disability as 
left knee chondromalacia patella, tendinitis, and patellofemoral 
pain syndrome and assigned a 10 percent disability evaluation 
under diagnostic code 5003 effective October 21, 1994.  38 C.F.R. 
§ 4.71a.  
 
 Under DC 5003, degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, however, 
the limitation of motion of the specific joint involved is non-
compensable under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be combined, 
not added, under diagnostic code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major joint.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Additionally, the regulations provide that 
painful, unstable, or malaligned joints due to a healed injury 
are entitled to at least a minimal compensable rating under the 
appropriate diagnostic code for that joint.  38 C.F.R. § 4.59 
(1998).  

Under DC 5257, a 10 percent evaluation is warranted for slight 
impairment of the knee, including recurrent subluxation or 
lateral instability.  A 20 percent evaluation is warranted for 
moderate impairment. 

Under DC 5258, a 20 percent evaluation is warranted for 
dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is warranted for removal 
of symptomatic semilunar cartilage.  

It appears from the record, that diagnostic codes 5260 and 5261 
may be applicable to the right and left knee disabilities on 
appeal.  Under DC 5260, a non-compensable evaluation is warranted 
for flexion of the leg limited to 60 degrees.  A 10 percent 
evaluation is warranted for flexion of the leg limited to 45 
degrees.  A 20 percent evaluation is provided for flexion of the 
leg limited to 30 degrees.  

Under DC 5261, a non-compensable evaluation is provided for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is provided for extension of the leg limited to 10 
degrees.  A 20 percent evaluation is provided for extension of 
the leg limited to 15 degrees. 

Facts

 The service medical records reflect that on Army enlistment in 
October 1977, the veteran had a 1-inch scar below his right knee 
and a 2-inch abrasive scar on his left knee.  Otherwise, the 
lower extremities were evaluated as normal.  
 
 On enlistment in the Marine Corps in December 1986, the lower 
extremities were evaluated as normal and the previously noted 
scars were listed.  A March 1990 entry reflects shin splints, 
complaints of right leg pain without swelling, deformity, or 
discoloration.  On examination, the right knee manifested full 
range of motion.  Evaluations in May 1990 reflect complaints of 
right knee pain for 1 1/2 years, unequal motion of the right knee 
as compared with the left knee, and that the knee appeared to be 
completely relaxed into a backed locked state with forward motion 
of the left lower limb.  The veteran complained of tenderness 
medially through the femur and the mid shin with posterior 
tenderness of the knee and right hamstring pain on palpation.  
The veteran showed a negative palpable or audible click with 
McMurray's test.  He manifested full range of motion with the 
right leg though there was inconsistent strength.  The assessment 
was rule out medial collateral ligament strain.  
 
 Several service medical record entries in June 1990 reflect 
follow-up on uncomfortable right knee and right popliteal area to 
include a diagnosis of rule out Baker's Cyst of the right 
popliteal fossa.  A September 1990 orthopedic consultation 
reflects that there was no effusion of the right knee and normal 
patella with medial joint line tenderness.  There was a positive 
McMurray's with pain and clicking medially.  The legs were 
stable.  There was full range of motion.  There was mild 
popliteal tenderness.  The lateral x-ray of the right knee was 
within normal limits.  The diagnostic impression was medial 
meniscal tear of the right knee.  An October 1990 orthopedic 
entry reflects history of chronic right knee pain, that the x-
rays were within normal limits, and that the diagnosis was 
probable medial meniscus tear of the right knee.  The plan was 
arthroscopic surgery.  
 
 Right knee surgery was completed in December 1990 and the veteran 
was on light duty for 10-12 weeks.  In January 1991, the right 
knee incision was well healed.  There was no effusion.  The 
McMurray and Lachman tests were negative.  The collateral 
[ligaments] were stable and there was full active range of 
motion.  The impression was that the right knee was doing well 
postoperatively.  He presented with left patellar tendinitis at 
that time.  It was noted that he had injured the left knee in a 
fall.  The left knee manifested no effusion, tender to 
palpation/patella tender, negative patella grind, no joint line 
tenderness, negative McMurray's, full range of motion, and 
neurovascularly intact.  The impression was patella tendinitis. 
 
 Approximately six weeks postoperative right knee surgery, the 
veteran complained of severe left knee pain for 3-4 hours, that 
he was unable to bend the knee, and that he felt a grinding 
feeling while running.  He reported that the pain was similar to 
that in the right knee when he had the medial meniscal tear 
repair.  On examination of the left knee, there was no edema or 
erythema.  The knee was warm to palpation.  There was pain distal 
to the patella.  Range of motion was limited with pain.  The 
impression was rule out meniscus tear of the left knee versus 
strain.  The separation report of medical history completed in 
February 1991 reflects swollen or painful joints, and 
arthroscopic surgery of the right knee to remove torn cartilage.  
The separation examination reflects right and left knee trouble 
and that the veteran was being treated by orthopedics for knee 
problems.  A clinical evaluation of the lower extremities was 
abnormal.  An April 1991 record reflects that the veteran should 
consider the possibility of a medical Board secondary to his knee 
and ankle problems.  An undated x-ray of the right knee reflects 
that the veteran was 31 years of age, that he complained of right 
hamstring insertion pain, that there was no fracture or 
dislocation, and there was a calcified looking area in popliteal 
[  ].  
 
 Service department records have been associated with the claims 
folder.  In October 1991, the veteran complained of persistent 
pain in the right knee.  An examination disclosed full range of 
motion with no tenderness.  An X-ray study of the right knee at a 
service department facility in October 1991 revealed no bony or 
soft tissue abnormalities.  The assessment was residual medial 
compartment symptoms.  The veteran was seen in the orthopedic 
clinic in December 1994 for complaints of swelling of both knees.  
On examination, there was full range of motion of both knees.  
There was no ligamentous laxity or effusion.  The assessment was 
probably right patellofemoral pain syndrome.  
 
 A December 1995 VA examination reflects in pertinent part that 
the veteran had not had fluid withdrawn from either knee, that he 
had not undergone surgery for the left knee condition, that the 
left knee was treated with non steroidal anti inflammatory drugs, 
and there was no history of cortisone injections.  The veteran 
attributed the knee pain to years of prolonged forced marches.  
On examination, the right knee revealed faint hypopigmented scars 
consistent with prior arthroscopy.  The knee was cool without 
effusion.  There was full range of motion.  The medial collateral 
ligament revealed 10 degrees of laxity with valgus stress.  There 
was trace laxity of the anterior cruciate ligament with Lachman's 
test.  Lateral collateral ligament and the posterior collateral 
ligaments were intact.  Patellofemoral crepitus was present and 
the patellar inhibition test was negative.  On examination, the 
left knee was cool without effusion.  There was full range of 
motion.  There was minimal patellofemoral crepitus with flexion 
and extension.  Medial and lateral collateral ligaments were 
intact, as were the anterior and posterior cruciate ligaments by 
Lachman's test.  Patellar inhibition was negative.  The bilateral 
x-ray examination of the knees was negative.  The diagnoses 
included status post right knee meniscectomy with ligamentous 
laxity of the right knee and left knee arthralgia. 
 
 Military dependent medical records consist of physical therapy 
evaluations dated in March 1996 that reflect the veteran would be 
joining the police academy in May.  The examination of the knees 
revealed full range of motion, no effusion, positive Lachman's on 
the right, negative Lachman on the left; no firm end point 
tenderness, but some hamstring contraction, and that the veteran 
was not relaxed.  There was a positive bilateral pivot shift.  
There was right middle joint line pain with McMurray's and 
negative varus/valgus stress bilaterally except increase laxity 
with right varus stress.  There was no tenderness to palpation 
and no discomfort with patellar motion.  The gait was normal.  
The assessments were rule out right anterior cruciate ligament 
tear, left partial tear, and right meniscus tear with 
patellofemoral pain syndrome. 
 
Testimony from the February 1997 hearing at the RO reflects that 
the veteran served in an infantry type atmosphere characterized 
by forced marches and monthly marches.  T. at 5.  The veteran 
testified that his orthopedist documented that his disabilities 
have increased in severity.  T. at 22.  He medicates with Motrin 
and his disability is manifest by constant swelling, soreness, 
and limited mobility.  T. at 22-23.  He has a right anterior 
cruciate ligament tear on top of the meniscal problems.  T. at 
22.  He has a partial tear in the left knee that has increased 
from the patella tendonitis.  T. at 22.  He uses a cane.  T. at 
24.  He wears a brace regularly.  T. at 24.  He experiences 
lateral instability, especially in his right knee.  T. at 24.  
 
 The May 1997 VA examination reflects that the veteran favors the 
right lower extremity; when he steps on it, he seems to want to 
relieve the weight from that right lower extremity more quickly 
than the left.  He walked with his feet somewhat wide apart.  He 
heel and toe walked poorly; he was able to do it, but he did it 
with difficulty and was very unstable on his feet.  He was only 
able to squat about half way and it was very difficult for him to 
get up from there.  On examination, the right knee had a range of 
motion from zero to 110 degrees, while range of motion on the 
left was from zero to 135 degrees.  The only instability found in 
either knee was a minimal instability of the anterior cruciate-
minimal laxity- but was "really minimal" on the right knee.  In 
addition, there was tenderness all along the joint margin 
anteriorly on the right knee and only behind the patello-tendon 
on the left knee.  There did not seem to be any atrophy of the 
thigh or the calf.  The right knee was slightly larger than the 
left; it measured 16 3/4 inches and the left only 16 1/4 inches.  X-
rays of the knees reflected mild subluxation of both patellae.  
The impression was status post arthroscopic surgery right knee 
with removal of part of the medial meniscus and with bilateral 
chondromalacia patellae.  In addition, the x-rays reflected no 
significant degenerative changes or acute traumatic injury.  
 
 
Status post medial meniscectomy of the right knee 
 
As a preliminary matter, the Board notes at this time that the 
veteran was granted a separate rating under DC 5003 for 
chondromalacia in a January 1998 rating decision and assigned a 
10 percent evaluation.  VAOPGCPREC 23-97 (July 1, 1997); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The question of an increased 
rating for this matter is not in appellate status.  

As noted above, the claim is well grounded and the veteran seeks 
a disability rating in excess of 10 percent under diagnostic code 
5257 for status post medial meniscectomy of the right knee with 
ligamentous laxity.   

Under diagnostic code 5257, a 10 percent evaluation is warranted 
for slight impairment of the knee, including recurrent 
subluxation or lateral instability.  A 20 percent evaluation is 
warranted for moderate impairment.  

In summary, the record currently reflects minimal limitation of 
flexion, no limitation of extension, some degenerative changes on 
x-ray with mild subluxation, joint line tenderness, and no 
objective evidence of swelling or effusion.  The Board notes that 
the veteran uses a cane, wears a brace, and that he can not do 
certain activities he once could.  However, as shown on the 
December 1995 VA examination aggregated with the findings from 
the March 1996 physical therapy notes and the May 1997 VA 
examination, the status post partial medial meniscectomy of the 
right knee with subluxation of the patella is best characterized 
by pain, minimal laxity, antalgic gait which may be related to 
his service-connected feet, limited squat, joint line tenderness, 
and a range of motion from zero to 110 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998).  The objective medical findings are of 
greater probative value than the veteran's statements regarding 
the severity of his right knee disability.  The clinical findings 
do not show more than slight impairment.  

As the medical evidence is not clinically characteristic of 
moderate recurrent subluxation or lateral instability (DC 5257) 
or dislocated semilunar cartilage with frequent episodes of 
locking pain and effusion into the joint (DC 5258) to warrant a 
20 percent rating under the aforementioned diagnostic codes, the 
Board determines that the slight symptomatology associated with 
the right knee disability more nearly approximate the disability 
picture consistent with slight impairment of the knee in 
accordance with DC 5257.  38 C.F.R. §§ 4.7, 4.71a; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

The VA is required to take pain symptoms and weakness into 
account, to the extent they are supported by adequate pathology, 
particularly in ratings involving limitation of range of motion.  
38 C.F.R. §§ 4.40; 4.45(f)(1998); DeLuca, 8 Vet. App. 202 (1995) 
(discussing the Board's obligation to explain how pain on use was 
factored into its evaluation of the veteran's disability); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); but see Johnson 
v. Brown, 9 Vet. App. 7,11 (1996) (determining that "DC 5257 is 
not predicated on loss of range of motion, and thus §§ 4.40 and 
4.45, with respect to pain, do not apply").  The Board notes 
that a separate rating was awarded in 1998 for chondromalacia 
under diagnostic code 5003, degenerative arthritis accounting for 
pain and additional functional loss due to the right knee 
disability.  See VAOPCGPREC 23-97 (July 1, 1997).


Left knee chondromalacia patella
 
As a preliminary matter, the Board notes that the veteran was 
assigned a separate rating for subluxation of the left patella 
under diagnostic code 5257 and assigned a 10 percent rating.  
VAOPGCPREC 23-97, 62 Fed. Reg. 53,603 (1997); Esteban v. Brown, 6 
Vet. App. 259 (1994).  That matter is not in appellate status. 

As noted previously, this claim is well-grounded and the veteran 
seeks a disability rating in excess of 10 percent under 
diagnostic code 5003 for left knee arthralgia and chondromalacia 
patella. 

Under DC 5003, degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, however, 
the limitation of motion of the specific joint involved is non-
compensable under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint.  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  

Pain symptoms and weakness must be taken into account, to the 
extent they are supported by adequate pathology, particularly in 
ratings involving limitation of range of motion.  38 C.F.R. §§ 
4.40; 4.45(f)(1998); DeLuca, 8 Vet. App. 202 (discussing the 
Board's obligation to explain how pain on use was factored into 
its evaluation of the veteran's disability); Spurgeon, 10 Vet. 
App. 194, 196); VAOPGCPREC 09-98 (the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative arthritis under DC 5003).  

Under Diagnostic Code 5260, a noncompensable (zero percent) 
evaluation is provided for limitation of flexion of the knee to 
60 degrees.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  

Pursuant to Diagnostic Code 5261, a noncompensable evaluation is 
provided for limitation of extension of the knee to 5 degrees.  A 
10 percent evaluation requires that limitation is limited to 10 
degrees; and a 20 percent evaluation requires that limitation be 
limited to 15 degrees.  

 A review of the record shows that when the veteran was examined 
in December 1995 and May 1997, it was indicated that he either 
had full range of motion or range of motion from zero to 135 
degrees.  38 C.F.R. § 4.71, Plate II.  Even the latter result 
represents essentially full range of motion.  The examinations 
also revealed difficulty squatting, antalgic gait, and complaints 
of pain.  The x-rays reflected no significant degenerative 
changes.  The Board has considered whether the factors including 
functional impairment and pain, as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45, 4.59 would warrant a higher rating.  
Spurgeon, 10 Vet. App. 194 (1997); DeLuca, 8 Vet. App. 202.  As 
the veteran's left knee disability on appeal does not warrant a 
non-compensable evaluation under DC 5260 (limitation of flexion 
of the knee to 60 degrees) or DC 5261 (limitation of extension of 
the knee to 5 degrees), a rating of 10 percent is for application 
for the knee joint under DC 5003.  The slight limitation of 
motion was objectively confirmed by examination.  
 
 Based on the above, the findings do not support a rating in 
excess of 10 percent for the left knee.  The findings clearly 
establish that there is only slight limitation of motion with 
arthralgia and no significant degenerative changes on x-ray.  
Accordingly, the Board finds that a 10 percent rating, but no 
higher, is warranted for the veteran's left knee disability on 
appeal.  
 

Other consideration

While the Board considered the doctrine of affording the veteran 
the benefit of any existing doubt with regard to the issues on 
appeal, the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1998).  


ORDER

Entitlement to a disability evaluation in excess of 10 percent 
for status post partial medial meniscectomy of the right knee 
with ligamentous laxity is not warranted.  

Entitlement to a disability evaluation in excess of 10 percent 
for chondromalacia of the left knee is not warranted.  


REMAND

The Board acknowledges that the service medical records are 
associated with the file.  This is not disputed.  However, there 
is an undated statement in the claims folder which reflects that 
the veteran's dependent medical records could not be found at 
Kimbrough Army Community Hospital, Fort Meade, Maryland.  In that 
statement, the veteran also relates that he received medical 
treatment on several occasions at the United States Air Force 
Medical Facility at Osan Air Base, Korea, since active duty as a 
military dependent for his feet.  A November 1995 VA memorandum 
reflects that records from David Grant United States Air Force 
Medical Center dated from December 1994 should be requested.  A 
December 1995 memorandum from the 60th Medical Group/SGOR 
reported that a thorough search of their files revealed no 
current record on the veteran.  A VA Form 119 dated in April 1996 
reflects that the veteran called to advise that all available 
medical records from David Grant Hospital, Travis Air Force Base, 
have been forwarded to the RO, and that no further medical 
records were available.  

The veteran testified during his February 1997 personal hearing 
before a hearing officer that within the 12 months following 
service as a military dependent in Osan, he was treated for a 
foot disability to include bilateral pes planus.  The veteran 
reported that his dependent medical record from May 1991 to the 
spring of 1994 has not been found by the military.  He testified 
that there was approximately an 18-month gap in his treatment 
records.  T. at 14.  In Counts v. Brown, 6 Vet. App. 473, 476 
(1994), the Court held that the VA shall assist a claimant in 
developing the facts pertinent to the claim and that this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.103(a) (1998); Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the "duty to 
assist is not unlimited" and that "the duty to develop pertinent 
facts applies to 'all relevant facts'" (citation omitted) 
(emphasis added)).  In light of the above, the Board is uncertain 
whether all sources for record storage or handling have been 
searched and believes another search is warranted.  

Prior to the May 1997 VA examination, the veteran was evaluated 
at the Scripts Clinic in San Diego, California, where he was 
diagnosed as having arthritis of his feet.  Treatment records 
from Scripts Clinic have not been associated with the claims 
folder.  

A private medical record following separation from service showed 
arthropathy right with biomechanical etiology, exacerbated by 
activity and possible trauma and capsulitis submetatarsal two 
right was noted.  A December 1995 VA examination reflects history 
of accessory subfibulare bone under one ankle.  According to the 
May 1997 VA examination the veteran was diagnosed as having a 
bilateral accessory fibulare in-service, however, the most recent 
VA examination does not reflect such a finding.  As a matter of 
fact, the May 1997 x-rays of the feet and ankles were normal.  
The Board notes that in rating decisions dated in August 1995, 
April 1996, and January 1998, the RO considered this condition as 
a constitutional or developmental disorder which was present at 
birth and/ or which would have developed with or without entry 
into military service.  The basis for this determination is not 
clear.  In any event, the question would still remain whether a 
preexisting condition was aggravated by service.  Further, in 
light of the May 1997 VA examination opinion that reflects that 
the service connected knee condition did not cause the painful 
feet, but that the painful feet resulted from his Marine Corps 
service when he had to perform long marches in his late 20's and 
his early 30's years of age, and that the condition was an 
acquired flatfoot and was approximately caused by his military 
service.  The question is raised whether the service connected 
acquired flatfoot condition approximately caused the large 
accessory os subfibulare.  As the VA examiner did not address 
this aspect of the claim, the Board is of the opinion that the 
etiology of the large accessory os subfibulare should be 
determined.  

Based on the foregoing, the Board finds that further development 
of this claim is warranted before adjudication.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, this claim is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for ankle pain 
and large accessory os subfibulare since 
his separation from service, to include 
dependent medical records from the United 
States Air Force Base at Osan, Korea 
(1991-1992), Scripts Clinic, and any 
current dependent medical records.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of any 
pertinent treatment records which have 
not been previously secured.  If the 
veteran does not respond in a reasonable 
period of time to the development 
request, the RO should document such 
finding in the claims folder.  If the 
search is negative, the RO is requested 
to have the appropriate agency document 
such; the documentation should be 
associated with the claims folder.  

2. The veteran should be afforded a VA 
orthopedic examination to evaluate the 
exact nature and status of his ankle 
condition characterized as large 
accessory os subfibulare.  All necessary 
and indicated tests should be completed 
and associated with the claims folder.  
It is imperative that the claims 
folder is available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to answer whether it is as least as 
likely as not that the ankle disorder had 
its onset in-service.  In the 
alternative, whether the ankle disorder 
is proximately related to any service-
connected disability.  If these opinions 
are in the negative, then, what is the 
likely origin of the ankle disorder?  Any 
and all opinions expressed must be 
supported by a complete rationale.  

3. Upon completion of the above, the RO 
should review the claims folder and 
ensure that all indicated actions are 
completed.  The RO should adjudicate the 
issue of service connection for an ankle 
disorder characterized as a large 
accessory os subfibulare.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of the Remand is to accord due process 
of law.  The Board intimates no opinion, either factual or legal, 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 

